Memorandum: We reject the contention that the plea of guilty was involuntary because defendant did not know the nature of the charge against him (see, People v Moore, 71 NY2d 1002). The record supports the suppression court’s determination that defendant was not in custody on June 20, 1991 when he made the statement to the police relevant to this appeal (see, People v Yukl, 25 NY2d 585, 589, rearg denied 26 NY2d 883, cert denied 400 US 851; cf., People v Mercado, 197 AD2d 898). Defense counsel provided meaningful representation (see, People v Baldi, 54 NY2d 137, 147). The sentence *1085imposed is not unduly harsh or severe. (Appeal from Judgment of Oneida County Court, Buckley, J. — Grand Larceny, 4th Degree.) Present — Green, J. P., Pine, Fallon, Callahan and Boehm, JJ.